                                 UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF WISCONSIN

IN RE:                                                    Case   No. |4-29446-KMP
            JAMES N HALVORSEN
            CATHERINE A HALVORSEN                         Chapter   13


                                                          NOTICE OF FINAL CURE PAYMENT

Pursuant to Federal Rule of Bankruptcy Procedure 3002,1(Ð, the Chapter l3 Trustee, Scott Lieske files
this Notice of Final Cure Payment. The amount required to complete the plan has been received by the
Trustee,

Name of       Creditor:   U.S, BANK TRUST NATIONAL ASSOCATION

Final Cure Amount
Court        Trustee                                   Claim               Amount
Claim #      Claim #                 Account #         Allowed             Paid
 l9-   r            006-0            8955              $ 3,891.86          $ 3,891.86

Direct Amount Paid by Debtor:                Unknown

Total Amount Paid by Trustee:                $3,891.86

Monthly Ongoing Mortgage Payment

Mortgage is      Paid:       Direct by the Debtor(s)


    V/ithin 21 days of the service of the Notice of Final Cure Payment. the creditor MUST fìle with the
U.S. Bankruptcy Court and serve a Statement as a supplement to the holder's proof of claim on the
debtor(s), debtor(s) Counsel and the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g), indicating:

       1)   Whether it agrees that the debtor(s) have paid in   full the amount required to cure the default      on
the claim; and

       2)   Whether the debtor(s) are otherwise current on all payments consistent with I      I U.S.C. $ 1322(b)
(5).

    The statement shall itemize the required cure or post-petition amounts, if any, that the holder
contends remain unpaid as of the date of the statement, The statement shall be filed as a supplement to
the holder's proof of claim and is not subject to Rule 3001(Ð. Failure to noti$ may result in sanctions.



Dated: January 30,2020

                                                                                   {14-29446   l9-l } {NFC}HALVORSEN
                                                                                           Do Not Write On




                                                                                               ffi
                     Case 14-29446-kmp           Doc 85     Filed 01/30/20         Page 1 of 2
                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF WISCONSIN

IN RE:                                                 Case   No. 14-29446-KMP
         JAMES N HALVORSEN
         CATHERINE A HALVORSEN                         Chapter l3



                                     CERTIFICATE OF SERVICE




   I hereby certifu that on January 30,2020, the Trustee's NOTICE OF FINAL CURB PAYMENT
was electronically filed with the Clerk of Court and served upon the following parties using the ECF
system:

                             OFFICE OF THE U.S. TRUSTEE

                             GERACI LAW L.L.C

     The undersigned further certifies that this notice was mailed by United States Postal Service to the
following non-ECF participants:

                             U.S. BANK TRUST NATIONAL ASSOCATION
                             C/O SN SERVICING CORP.
                             323 sTH STREET
                             EUREKA, CA 95501-

                             JAMES N HALVORSEN & CATHERINE A HALVORSEN
                             4160 S 1ST PL
                             MILWAUKEE, WI 53207


Dated: January 30,2020



                                             J
                                   Office of the          13 Trustee
                                   Scott Lieske
                                   P O Box 510920
                                   Milwaukee, WI53203
                                   Phone: 414-271-3943
                                   Fax: 414-271-9344
                                   Email : info@chapter I 3milwaukee.com




                  Case 14-29446-kmp              Doc 85   Filed 01/30/20        Page 2 of 2
